AIG Investments Code of Ethics Effective February 5, 2005 Amended: May 10, 2005 September 2, 2005 September 13, 2007 September 25, 2009 DEFINITIONS 4 I. INTRODUCTION 6 A. Purpose 6 B. Compliance with this Code 6 1. Certificate of Compliance 7 2. Board Approval 7 II. PERSONAL SECURITIES TRANSACTIONS 8 A. Trading in General 8 1. Exempt Securities 8 2. Circumstances Requiring Pre-clearance 9 a.Pre-clearance Approval 9 b.Procedures for Approval 10 3. Initial Public Offerings (“IPOs”) 10 4. Private Placements 10 5. Short-Term Trading 11 6. Market Timing 11 7. Gifting of securities 12 B. Reporting 12 1. Disclosure of Holdings and Accounts 12 2. Transactions for all Access Persons 12 III. FIDUCIARY DUTIES A. Fraudulent Practices 13 B. Dispensing Information 13 C. Gifts and Entertainment 14 D. AIG Securities 16 E. Outside Business Activities 17 IV. INSIDER TRADING A. Material Information 19 B. Non-public Information 20 1. Information Provided in Confidence 20 2. Information Disclosed in Breach of Duty 20 C. Guidance on Insider Trading 21 -2- D. Penalties for Insider Trading 21 E. Procedures to Implement the Policy against Insider Trading 1. Trading Restrictions and Reporting Requirements 21 2. Information Barrier Policy 22 a. Cross-Barrier Procedures 22 b. The Adviser Watch List 23 i. Placement of Securities On/Off the Adviser Watch List 23 ii. Implementation and Monitoring 23 c. The Adviser Restricted List 24 i. Placement of Securities On/Off the Adviser Restricted List ii. Implementation and Monitoring 24 3. Confidentiality 24 APPENDIX A 25 APPENDIX B 27 APPENDIX C 29 - 3 - Definitions Access Person:For the purpose of this Code, all employees of AIG Investments are considered Access Persons. This includes certain staff who have responsibilities on investment-related activities within affiliated companies of AIG. Note: For purposes of this Code, a prohibition or requirement applicable to any Access Person applies also to transactions in Securities for any account for which the Access Person or a Household Member has control and/or a Beneficial Ownership. Adviser:the advisers of AIG Investments to which this Code applies. Please see Appendix B for the list of advisers. Advisory Client:An entity that has signed an agreement with the Adviser for the provision of discretionary or non-discretionary investment management services. Beneficial Ownership:A direct or indirect Pecuniary Interest in the securities that an Access Person has or shares. Note:Access Persons should consult the Compliance Department if in doubt as to whether he/she has Beneficial Ownership of Securities. Closed End Fund: type of fund that has a fixed number of shares usually listed on a major stock exchange.Unlike open-ended mutual funds, closed end funds do not issue and redeem shares on a continuous basis. Disinterested Director/Non-Employee Investment Committee Personnel:A director of any Fund managed by the Adviser who is not in the position to influence the operations of an Advisory Client.Disinterested Directors are currently not subject to the requirements of this Code. Entertainment:An event where a business contact, counterparty or vendor is present with the employee and where business matters can be discussed. Exchange Traded Funds (ETF):A fund that tracks an index, but can be traded like a stock.ETFs always bundle together the securities that are in an index or sector but never track actively managed mutual fund portfolios.Investors can do just about anything with an ETF that they can do with a normal stock, such as short selling.Because ETFs are traded on stock exchanges, they can be bought and sold at any time during the day (unlike most mutual funds). Fund:Registered open-end and closed-end investment companies or commingled vehicles advised or sub-advised by the Adviser. Gift:Anything of value that is received and/or offered from/to a business contact, vendor or counterparty. - 4 - Household Member:A member of an Access Person’s family and/or legal dependent that shares the same residence as the Access Person. Investment Personnel:Any employee entrusted with the direct responsibility and authority, either alone or as part of a co-manager team or group, to make investment decisions affecting an Advisory Client’s investment plans and interests, as well as other personnel, such as research analysts, trading personnel, individuals who provide information or advice to portfolio managers and those individuals who execute portfolio manager decisions. Pecuniary Interest:The opportunity to profit directly or indirectly or share in any profit derived from a transaction in a security. Private Placement:The sale of a bond or other security directly to a limited number of investors in a private offering. Protegent PTA:A web based application used by Access Persons to submit all necessary forms/reports under the requirements of this Code.Access Persons must, whenever possible, use Protegent PTA to comply with the reporting requirements of this Code.However, in cases where an Access Person does not have access to the system, the Access Person must receive approval from the Compliance Department prior to submitting any required forms/reports manually. Securities:Any note, stock (including ADRs), treasury stock, bond debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, collateral-trust certificate, pre-organization certificate or subscription transferable share, investment contract, voting-trust certificate, futures contracts and options traded on a commodities exchange, including: currency futures; fractional undivided interest in oil, gas, or other mineral rights; any put, call, straddle, option or privilege on any securityor on any group or index of securities (including any interest therein or based on the value thereof); or any put, call, straddle, option or privilege entered into on a national securities exchange relating to foreign currency or; in general, any interest or instrument commonly known as a security or any certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any security. For the purposes of the Code, commodities are not considered Securities.Nonetheless, futures and options on any group or index of
